Case 4:19-cr-20484-SDD-PTM ECF No. 84, PageID.284 Filed 08/19/20 Page 1 of 13




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


UNITED STATES OF AMERICA,

                   Plaintiff,               Case No. 19-cr-20484

      v.                                    HON. STEPHANIE DAWKINS DAVIS
                                            United States District Judge
D-2   JUSTIN D. COOPER,
           a.k.a. Boo, Just,

               Defendant.
__________________________________________________________________

          GOVERNMENT’S RESPONSE TO DEFENDANT’S
       MOTION FOR REVOCATION OF DETENTION ORDER
__________________________________________________________________

      The defendant, Justin D. Cooper, seeks revocation of the detention order.

Because Cooper consented to detention, the government agrees, pursuant to the

consent order of detention, that Cooper is entitled to a detention hearing. ECF No.

25, PageID.48. Regardless, Cooper should continue to be detained pending trial

because he is a danger, and because the claims upon which he argues for release are

mistaken.

                                BACKGROUND

      The grand jury found by probable cause that Cooper and his co-conspirators

conspired to steal several hundred pounds of marijuana from a residence in Sanilac

County. When those efforts failed, Cooper and his co-conspirators conspired to

                                        1
Case 4:19-cr-20484-SDD-PTM ECF No. 84, PageID.285 Filed 08/19/20 Page 2 of 13




commit an armed robbery to steal the marijuana. The group put on gloves, covered

their faces, armed themselves with firearms, and forcibly entered the victims’

residence in an attempt to take the marijuana. As they entered the home, they shot

the homeowner in the leg. The homeowner’s roommate emerged from a back room

and engaged the group in a gun fight. As a result of the gun fight, three people were

shot, two of whom died from their wounds. ECF No. 83, PageID.273.

                                  ARGUMENT

I.    COOPER’S CLAIMS IN SUPPORT OF RELEASE ARE MISTAKEN

      In support of his release, Cooper makes several mistaken claims. First,

Cooper claims he was not present at the attempted armed robbery, but if he was, he

did not possess a gun or see others with a gun. Second, Cooper claims his attorney

cannot visit him at the jail. Lastly, Cooper claims he is at an increased risk of

contracting Covid-19 at the jail. The government responds to each of the arguments

accordingly.

      A.       Cooper was present at the attempted robbery

      Cooper’s DNA was found at the crime scene, as was a box of lawn and leaf

bags Cooper purchased shortly before the attempted armed robbery. There is no

question Cooper was present at the attempted armed robbery.

      On November 19, 2017, Cooper and his co-conspirators went to the Marathon

Gas Station on Dort Highway in Flint. There Cooper purchased two boxes of “Good


                                         2
Case 4:19-cr-20484-SDD-PTM ECF No. 84, PageID.286 Filed 08/19/20 Page 3 of 13




‘n Tuff Lawn & Leaf Bags” to be used to carry away the marijuana Cooper and his

co-conspirators intended to steal. Exhibit 1. Police recovered an identical box of

lawn and leaf bags at the crime scene. Exhibit 2.

      Cooper’s co-defendant, Paul Drinkwine, purchased a bag of black t-shirts at

the Marathon Gas Station, the sleeves of which the conspirators intended to use to

cover their faces during the robbery. Exhibit 3. Police recovered a black t-shirt

sleeve at the crime scene. Exhibit 4. The Michigan State Police Forensic Crime

Laboratory concluded with “very strong support” that Cooper’s DNA was on the t-

shirt sleeve. Exhibit 5. Police also seized a pair of gloves near the crime scene.

Exhibit 6. The Michigan State Police Forensic Crime Laboratory concluded with

“very strong support” that Cooper’s DNA was on the gloves. Exhibit 7.

      After purchasing the aforementioned items, Cooper and Drinkwine got into

the same vehicle. Surveillance video from the Marathon Gas Stations shows that

vehicle entering the eastbound ramp to Interstate-69 after leaving the gas station.

Cellular location data from Drinkwine’s phone during the time leading up to the

attempted armed robbery shows Drinkwine’s phone interacting with various cell

towers along Interstate-69 and near the crime scene. Exhibit 8. There is no doubt

Cooper was present at, and participated in, the attempted armed robbery.

      Moreover, Cooper’s claim that even if he was at the attempted armed robbery,

that he did not have a gun nor see any of his co-conspirator’s with a gun is simply


                                        3
Case 4:19-cr-20484-SDD-PTM ECF No. 84, PageID.287 Filed 08/19/20 Page 4 of 13




not believable. As Cooper and his co-conspirators kicked in the door of the residence

they shot the homeowner in the leg and engaged in a gun fight with the homeowner’s

roommate. As a result, three people were shot, two of whom died.

      B.     Cooper’s attorney can visit him at the jail

      Despite the pandemic, Cooper’s attorney has the opportunity to visit Cooper

at the jail. Communications with Genesee County Jail Administrator Captain Jason

Gould reveal that Genesee County Jail did not suspend attorney visits during the

pandemic. In fact, attorneys can meet with their clients in person or by video.

Exhibit 9.

      C.     Cooper is not at an increased risk of contracting COVID-19 at the
             jail

      Cooper has not alleged that he has contracted COVID-19, or that he has even

been exposed to any individuals with COVID-19 in the Genesee County Jail where

he is currently housed. Cooper has also failed to allege any specific personal factors

that would place him at a higher risk of severe illness from COVID-19. Nor does

Cooper appear to fall within an established category of individuals at high risk of

developing severe illness from a COVID-19 infection. The Genesee County jail has

no current known cases of any inmate positive for COVID-19. In fact, the Genesee

County Jail has never had an inmate with COVID-19 in the jail. Exhibit 10. The

jail instituted a number of precautionary measures to mitigate the risk of contracting

the virus.

                                          4
Case 4:19-cr-20484-SDD-PTM ECF No. 84, PageID.288 Filed 08/19/20 Page 5 of 13




      Cooper’s speculative concerns about possible future transmission in the jail

should not be permitted to overwhelm the careful balance of factors prescribed by

Congress in determining whether he is properly subject to pretrial detention. See

United States v. Martin, No. PWG-19-140-13, 2020 WL 1274857, at *2 (D. Md.

Mar. 17, 2020) (rejecting similar argument, and noting that “as concerning as the

COVID-19 pandemic is,” the court’s consideration “must in the first instance be an

individualized assessment of the factors identified by the Bail Reform Act.”).

      The government is mindful that COVID-19 is a serious public health concern

and understands Cooper’s generalized fear. But courts routinely deny motions when

the concern of contracting COVID-19 is generalized. See, e.g., United States v.

Tubbs, Case No. 20-20161, ECF No. 23, PageID.239, 2020 WL 1898842 (E.D.

Mich. April 15, 2020) (“[T]he Court finds Defendant's generalized concerns about

the risk of contracting the virus do not warrant his release pending trial under either §

3142 or § 3145(c) in light of the record in this matter.”); United States v. Clark, ___

F. Supp. 3d ___, No. 19-40068-01-HLT, 2020 WL 1446895, at *3 (D. Kan. Mar. 25,

2020) (“The court is mindful of the unprecedented magnitude of the COVID-19

pandemic and the extremely serious health risks it presents. But, in that context, a

defendant should not be entitled to temporary release under § 3142(i) based solely

on generalized COVID-19 fears and speculation.”); United States v. Ramadan, No.

17-20595, 2020 WL 2301365, at *5 (E.D. Mich. May 7, 2020).


                                           5
Case 4:19-cr-20484-SDD-PTM ECF No. 84, PageID.289 Filed 08/19/20 Page 6 of 13




      Cooper is currently in a safe environment and has alleged no conditions that

place him at an increased risk of severe illness from COVID-19.

II.   ANALYSIS

      A.     Standard of Review

      The Bail Reform Act of 1984 provides that a court shall order a defendant

detained pending trial if “no condition or combination of conditions will reasonably

assure the appearance of defendant and the safety of any person and the community.”

18 U.S.C. § 3142. Specifically, 18 U.S.C. § 3142(e)(1) explains that if, after a

hearing, the judicial officer finds that no condition or combination of conditions will

reasonably assure the appearance of defendant and the safety of any person and the

community, the judicial officer shall order the detention of the person before trial.

The finding of dangerousness must be supported by clear and convincing evidence.

18 U.S.C. § 3142(f)(2)(b).

      B.     18 U.S.C. § 3142(g) Factors

      In making a determination as to whether there are conditions of release that

will reasonably assure the safety of any other person and the community, the court

must consider certain factors. The factors are (1) the nature and circumstances of

the offense charged, including whether the offense involved a firearm; (2) the weight

of the evidence against the person; (3) the history and characteristics of the person,

including the person’s character, physical and mental condition, family ties,


                                          6
Case 4:19-cr-20484-SDD-PTM ECF No. 84, PageID.290 Filed 08/19/20 Page 7 of 13




employment, financial resources, length of residence in the community, community

ties, past conduct, history relating to drug or alcohol abuse, criminal history, and

record concerning court proceedings; and whether, at the time of the current offense

or arrest, the person was on probation, on parole, or on other release pending trial,

sentencing, appeal, or completion of sentence for an offense under Federal, State, or

local law; and (4) the nature and seriousness of the danger to any person or the

community that would be posed by the person’s release. 18 U.S.C. § 3142(g).

             1.    Nature and Circumstances of the Offense Charged

      As set forth above, and in the second superseding indictment, Cooper

participated in an attempted armed robbery where three people were shot, two of

whom died from their wounds. ECF No. 83, PageID.273.

             2.    Weight of the Evidence

      The weight of the evidence against Cooper refers to the weight of evidence of

dangerousness, not the weight of evidence of Cooper’s guilt. United States v. Stone,

608 F.3d 939, 948 (6th Cir.2010). Given the use of firearms during the attempted

armed robbery, and the fact that two people died, the weight of evidence that Cooper

is a danger to the community is strong.

      Moreover, conspiracy to possess with intent to distribute more than 100 grams

of marijuana, and using or carrying a firearm during and in relation to a drug

trafficking crime and a crime of violence, both carry a presumption in favor of


                                          7
Case 4:19-cr-20484-SDD-PTM ECF No. 84, PageID.291 Filed 08/19/20 Page 8 of 13




detention. When a “judicial officer finds that there is probable cause to believe” that

a defendant committed a controlled substance offense with a maximum punishment

of more than one year, or an offense under 18 U.S.C. § 924(c), there is a presumption

in favor of detention. 18 U.S.C. § 3142(e)(3). “Subject to rebuttal by the person, it

shall be presumed that no condition or combination of conditions will reasonably

assure the appearance of the person as required and the safety of the community[.]”

Id.

      The resulting presumption in favor of detention imposes a “burden of

production” on the defendant, and the government retains the “burden of

persuasion.” Id. A defendant satisfies his burden of production when he comes

forward with evidence that he does not pose a danger to the community or a risk of

flight. Id. Even when a defendant satisfies his burden of production, however, “the

presumption favoring detention does not disappear entirely, but remains a factor to

be considered among those weighed by the district court.” Id., citing United States

v. Mercedes, 254 F.3d 433, 436 (2nd Cir.2001).

             3.     History and Characteristics of Defendant

                    a.    Prior Law Enforcement Contact

      Cooper is 29 years old and has three prior felony arrests. Cooper’s first arrest

occurred in 2013 and resulted in Cooper being charged with deliver of marijuana.

People v. Justin D. Cooper, 67th Dist. Ct., Case No. 13-715FY. This charge was


                                          8
Case 4:19-cr-20484-SDD-PTM ECF No. 84, PageID.292 Filed 08/19/20 Page 9 of 13




ultimately dismissed following Cooper’s second arrest several weeks later.

      Cooper’s    second    arrest   resulted   in   Cooper   being   charged   with

delivery/manufacture of a controlled substance less than 50 grams and

assaulting/resisting/obstructing a police officer. People v. Justin D. Cooper, 67th

Dist. Ct., Case No. 13-715FY. Cooper later pleaded guilty to amended charges of

possession of a controlled substance less than 25 grams and attempted

assaulting/resisting/obstructing a police officer. Cooper was subsequently placed on

probation under the Holmes Youthful Trainee Act or M.C.L. § 333.7411.

      Cooper’s third arrest occurred in 2018, several months after the instant

offenses. On July 19, 2018, officers with the Flint Area Narcotics Group (FANG)

executed a search warrant at Cooper’s residence. The officers seized cocaine

packaged for sale, a .40 caliber semi-automatic pistol loaded with a round in the

chamber, and 10 counterfeit $100 bills. Cooper was subsequently charged with

possession with intent to distribute a controlled substance less than 50 grams. This

matter is currently pending Michigan’s 67th District Court. It appears from the

docket that Cooper is designated to receive no bond when arraigned.

                   b.      Gang Association

      The FBI has informed the government that based upon information from

confidential human sources and other law enforcement officers, Cooper is associated

with the East Side Crips street gang in Flint. The East Side Crips is violent


                                          9
Case 4:19-cr-20484-SDD-PTM ECF No. 84, PageID.293 Filed 08/19/20 Page 10 of 13




neighborhood-based street gang that operates on Flint’s east side. Photographs from

Cooper’s Facebook account corroborate this association.          Exhibit 11.     The

photographs show Cooper with several individuals known to be East Side Crips gang

members. Sam Burch is currently serving a life sentence for first degree murder and

weapons offenses. Davee Cooper, believed to be a high ranking member of the East

Side Crips, is serving 10 to 15 years in state prison for second degree murder and

168 months in federal prison for firearm and drug offenses.

                     c.   Employment History

      Despite being 29 years old, Cooper’s employment history is scant. For the

six months prior to his arrest on the instant charges, Cooper informed Pre-Trial

Services that he worked on cars at his home for cash. Before that, Cooper had not

worked since 2017 when he worked for six to seven months for Michigan Truss.

Cooper also reported that he built grain bins for a friend during a three year period

beginning in 2014.

             4.      Nature and Seriousness of the Danger Posed

      As to the last factor, the nature and seriousness of the danger to any person or

the community that would be posed by the person’s release, Cooper does not fare

any better. As set forth above, Cooper participated in an attempted armed robbery

where three people were shot, two of whom were killed. The seriousness of this

offense cannot be overstated. Not only does the government have generalized


                                         10
Case 4:19-cr-20484-SDD-PTM ECF No. 84, PageID.294 Filed 08/19/20 Page 11 of 13




concerns for the danger Cooper would pose to the community at large, the

government has specific concerns for the danger Cooper would pose to the victims

of the attempted armed robbery who will be witnesses in Cooper’s upcoming trial.

Moreover, as a result of Cooper’s commission of felony murder, Cooper’s

sentencing guidelines, should he be convicted at trial, would be life plus a mandatory

consecutive term of 120 months.

      Given all of the factors, it is the government’s position that no conditions, or

combination of conditions, will reasonably assure the safety of the community and

the victims. As such, the Court should deny Cooper’s request for bond pending trial.




                                         11
Case 4:19-cr-20484-SDD-PTM ECF No. 84, PageID.295 Filed 08/19/20 Page 12 of 13




III.   CONCLUSION

       For the reasons set forth herein, the government respectfully requests that the

Court deny Cooper’s request for bond and order Cooper detained pending trial.


                                               Respectfully submitted,

                                               MATTHEW SCHNEIDER
                                               United States Attorney

Dated: August 19, 2020


s/ANTHONY P. VANCE                             s/JULES M. DEPORRE
Assistant United States Attorney               Assistant United States Attorney
Chief – Branch Offices                         600 Church Street
600 Church Street                              Flint, Michigan 48502-1280
Flint, Michigan 48502-1280                     Phone: (810) 766-5177
Phone: (810) 766-5177                          jules.deporre@usdoj.gov
anthony.vance@usdoj.gov                        P73999
P61148



s/ANN NEE
Assistant United States Attorney
600 Church Street
Flint, Michigan 48502-1280
Phone: (810) 766-5177
ann.nee@usdoj.gov
P81487




                                          12
Case 4:19-cr-20484-SDD-PTM ECF No. 84, PageID.296 Filed 08/19/20 Page 13 of 13




                         CERTIFICATE OF SERVICE

      I hereby certify that on August 19, 2020, the foregoing document was

electronically filed by an employee of the United States Attorney=s Office with the

Clerk of the Court using the ECF system which will send notification of such filing

to the following:

             All attorneys of record


                                       s/ ANTHONY P. VANCE
                                       Assistant United States Attorney




                                         13
